[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION RE: HEARING ON DAMAGES
This is an action instituted by the plaintiff Tyrell Turner seeking to recover for injuries sustained by him when he was bitten by a dog allegedly owned by the defendants Victor Lopez, Antonio Perez and Gloria Perez. Service of process was made on the defendants on July 24, 2000 as evidenced by the sheriffs return of service. The plaintiffs motion to default the defendants for failure to appear was granted by the court on October 16, 2000, and the matter was scheduled for a hearing on damages. This hearing having been held before the undersigned, the court makes the following findings.
On May 9, 1999, the plaintiff was a pedestrian on the sidewalk alongside Noble Avenue, a public highway in Bridgeport, Connecticut, when he was suddenly attacked and bitten by a dog. At the time in question, the plaintiff was committing neither a trespass or other tort. The attack was unprovoked and vicious. Based on the allegations of the complaint and the defendants' failure to appear in order to contest the allegations, the court finds that the dog was owned by the defendants. CT Page 16099
Based on the evidence, the court finds that the plaintiff has proven by a preponderance of the evidence that he suffered economic and non-economic damages proximately caused by the incident. The court awards to plaintiff $4,700 in economic damages and $15,500 in non-economic damages.
The court further finds on the basis of the military affidavits filed, that the defendants are not in the military service of the United States.
Therefore. judgement shall enter in favor of the plaintiff Tyrell Turner and against the defendants Victor Lopez, Antonio Perez and Gloria Perez for $20,200.
So ordered December 16, 2002. ___________________ STEVENS, J. CT Page 16100